Citation Nr: 1738518	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity (RLE).

2.  Entitlement to initial rating in excess of 10 percent for radiculopathy for the left lower extremity (LLE).

3.  Entitlement to a rating in excess of 30 percent for right foot disability (fracture of the os calcis, status post heel spur excision, and plantar fasciitis release).

4.  Entitlement to a rating in excess of 20 percent for lumbar spine disability (degenerative joint disease).

5.  Entitlement to a rating in excess of 10 percent for left wrist disability (residuals of a left wrist fracture with carpal tunnel syndrome).

6.  Entitlement to service connection for left hip disability, claimed as avascular necrosis of the left hip, to include as secondary to service connected disability.

7.  Entitlement to special monthly compensation (SMC) due to loss of use of the LLE.

8.  Entitlement to SMC based on the need for the regular aid and attendance of another person.

9.  Entitlement to compensation for residuals right femur fracture under 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  At that time, the Veteran waived consideration by the Agency of Original Jurisdiction (AOJ) in the first instance of any additional evidentiary submissions.

The follows issues were raised by the Veteran at his April 2017 Board hearing and are REFERRED to the AOJ for appropriate action:  Entitlement to a home modification; entitlement to an increased rating for erectile dysfunction; entitlement to SMC based on being housebound, and service connection for residuals of right femur fracture secondary to service-connected disability.  It is noted that the Veteran provided testimony on a psychiatric disability and cervical spine disorder, which were adjudicated by the AOJ following the Board hearing; as such, referral of these matters to the AOJ for consideration is not necessary.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the RLE.

2.  Entitlement to initial rating in excess of 10 percent for radiculopathy for the LLE.

3.  Entitlement to a rating in excess of 30 percent for right foot disability.

4.  Entitlement to a rating in excess of 20 percent for lumbar spine disability.

5.  Entitlement to a rating in excess of 10 percent for left wrist disability.

6.  Entitlement to service connection for left hip disability.

7.  Entitlement to SMC due to loss of use of the LLE.

8.  Entitlement to SMC based on the need for regular aid and attendance.


FINDINGS OF FACT

1.  In January 2011, the Veteran fractured his right femur when his foot became caught in the footrests of a wheelchair, causing him to fall, while at a VA medical facility during a prolonged period of hospitalization.

2.  Right femur fracture was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA medical facility or staff providing care to the Veteran during his prolonged period of hospitalization.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for right femur fracture have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  The Veteran has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.


II.  Additional Disability Due to VA Fault:  38 U.S.C.A. § 1151

In February 2011, VA received a claim for compensation under 38 U.S.C.A. § 1151 for residuals of right femur fracture.  The Veteran reported that he fell from a wheelchair because the wheelchair's arm broke away due to lack of servicing.  See VA Form 21-4138 (February 2011).

In a June 2011 statement, the Veteran again reported that the arm on the wheelchair broke off the chair causing him to fall and break his femur.  The Veteran also blamed his service-connected right hip disability as "a substantial factor in my fall."

The Veteran testified similarly and submitted lay statements to corroborate his report of a defective wheelchair as the cause of his right femur fracture while he was a VA medical center inpatient.  The "buddy" statements echo the Veteran's statements that the VA facility had unsafe conditions.

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).
Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for right femur disability.  In January 2011, the Veteran fractured his right femur when his foot became caught in the footrests of a wheelchair, causing him to fall, while at a VA medical facility.  However, the right femur fracture was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA medical facility or staff providing care to the Veteran.

In response to an inquiry on the claim, the VA medical facility where the Veteran fell and fractured his right femur notified the RO that it had no incident report on the matter.  However, the medical records associated with that period of care were provided.  A January 10, 2011 VA treatment note reflects that the Veteran reported to his treating physician that he had twisted his knee in a wheelchair a week earlier.  A February 14, 2011 note shows that the Veteran reported he had twisted his leg in a wheelchair "while attempting to get out of the wheel chair.  He caught his foot in the footrest, twisted the leg, and subsequently had pain."

It is uncontroverted that, while an inpatient at a VA medical facility for right hip problems, the Veteran had a fall on January 4, 2011 that resulted in a right femur fracture.  The treatment records from the VA medical center show that the Veteran first reported the incident to VA medical staff on January 5, 2011.  These records do not indicate the time that injury actually occurred.  The medical notes reflect that, on the morning of January 5, 2011, the Veteran expressed concerned about a right knee injury.  He reported at that time that he had gotten up into his wheelchair and twisted his right knee when his foot/ feet became caught in the footrests of the wheelchair while attempting a maneuver during the night.  The notes show no report by the Veteran that the wheelchair was broken or in disrepair-to include the wheelchair arm.  There are no documented complaints by the Veteran or staff of safety problems with his hospital room, furniture, lack of grab bars, or wheelchairs/walkers.  For the period from December 13, 2010 to January 4, 2011, the record shows that the Veteran was independent in his daily activities with a call bell within reach.  It was noted that the Veteran ambulated in room and hallway, used a walker/wheelchair as needed, and "stands in room and walks short distances in room and br [bathroom] by holding on to furniture."  The Veteran had not called or asked for assistance with his activities for the 3 week period prior to his fall.  Records show that he was allowed to only do light touch weight bearing with the right lower extremity.

The Board finds that the contemporary medical records are incongruous with the Veteran's assertions/ testimony and the lay statements he acquired to support his claim.  As such, the Board finds that the Veteran's report of a defective wheelchair as the cause of his fall and right femur fracture has diminished credibility vis-à-vis the other evidence that is contemporary with the alleged wheelchair accident.  In this regard, the Board observes the following.

The VA medical records associated with his period of inpatient care from December 2010 to February 2011 show no report of or documented complaint for an unsafe wheelchair (or broken wheelchair arm), or other equipment specifically designed to assist the disabled.  The Board finds this incongruous with the Veteran's statements in support of his VA claim that an unsafe environment had existed for some time and he had pictures to prove this fact (although none were received); and the absence of documented complaints on this matter is further incongruous with the fact that he had voiced other complaints, which were documented.  For instance, a January 18, 2011 note reflects that the Veteran complained about his roommate; a February 11, 2011 note reflects that the Veteran complained that his doctor was intentionally depriving him of his pain medication; and a February 14, 2011 note reflects complaints about his transportation.

Also, although the Veteran testified that the VA medical facility was a horribly unsafe-and that the faulty wheelchair arm was but one example, the medical record show that the Veteran expressed on discharge from the facility on February 14, 2011 a desire to return to that same facility for rehabilitation following his upcoming right hip replacement surgery.  A desire to return to the same facility is entirely inconsistent with that facility having been negligent in their care to include having/providing faulty-broken equipment (i.e. wheelchair) to the Veteran in the course of his VA care.

Lastly, it defies belief that the Veteran would have fallen from his wheelchair due to a broken wheelchair arm during the night time and he would not have called for nursing assistance at that time, which would have then noted the faulty wheelchair arm and removed the defective item so as to protect all patients.  Therefore, for the above reasons, the Board accords the Veteran's history of events with regard to the faulty wheelchair arm, diminished probative value.

A May 2012 VA medical opinion reflects that the Veteran's right femur fracture was an accidental injury and not caused by carelessness or negligence of the hospital or staff.  The VA medical opinion noted that the safety of the Veteran's "independence in getting around in the hospital was addressed many times during his stay at the hospital" and that he had "demonstrated that he could do this with relative safety."  The risk of fall was believed to be minimal and, to prevent this risk, the hospital staff would had to have taken away his ability to get around by himself, which he had indicated was not acceptable during his lengthy stay.  The Board observes that the Veteran had not argued that the VA medical facility should have removed his ability to move around his room and hospital, and was negligent for not doing so.

The Board has carefully considered the "buddy" statements dated in June 2017.  These statements have limited probative as none of the individuals reported seeing first-hand the faulty wheelchair, or hearing about or visiting the Veteran soon after he fractured his right femur.  L.T. reported that she is a nurse, but she did not nurse the Veteran or work at the VA facility in this matter; she argued generically that the VA facility provided an unsafe environment.  The Veteran's sister stated that the Veteran's wheelchair arm had broken off causing his fall and that her son took pictures of the wheelchair although these were not provided.  S.P. reported that the Veteran told him he fell because of a broken wheelchair arm that twisted, and he argued that the Veteran's room was unsafe with no hand or guard rails.  F.W. reported generically that he witnessed the unsafe VA facility conditions and was aware that they had neglected wheelchairs armrest screws.  However, he did not report seeing the Veteran's wheelchair at any time and he does not indicate when he learned of the incident.

To the extent that "buddy" statements argue that the VA facility was unsafe (absence of grab bars, rails, etc.), the Board finds that this is not central to the matter here.  Also, the Veteran has not argued that it was carelessness or negligence on the part of the VA medical facility to allow him locomotion with a wheelchair.  The seminal question before the Board is whether the Veteran sustained his right femur fracture injury due to a faulty wheelchair as alleged because, if so, this would constitute carelessness and negligence by the facility providing his care.  The "buddy" statements, while generally corroborative of the Veteran's narrative, are bereft of supporting information to enhance the probative value of the statements, such as, the dates when visiting the Veteran at the VA facility and seeing his broken wheelchair, or any expression of knowledge that the Veteran had spoken to VA medical facility staff about the defective wheelchair after the alleged incident to include any outcomes of those communications.  The lay statements are simply too vague in detail as to the how and when they learned what they purport.  Also, the statements appear entirely predicated on information shared or requested by the Veteran from these individuals, which does not comport with the contemporaneous medical records.

Weighing the evidence of record, the Board is not persuaded that the Veteran fell and fractured his right femur because of a faulty or defective wheelchair as alleged.  The Board assigns greater probative value to the contemporaneous medical treatment notes, which reflects that he accidentally twisted his right knee when his foot/feet became caught in the footrests of his wheelchair, which caused his right femur fracture.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The record demonstrates that the Veteran is not shy about expressing his dissatisfaction or needs.  It is not reasonable to believe that a broken wheelchair arm would not have been reported and documented in the contemporaneous medical records, and the Board does not believe that medical facility staff, nurses, and physicians would have failed to include such an event in their treatment/progress notes or conspired collectively to do so.

Accordingly, as the weight of the evidence is against the claim, the claim is denied.  There is no doubt to resolve because the evidence is not roughly in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation for residuals of a right femur fracture under 38 U.S.C.A. § 1151 is denied.



REMAND

Claims for Increase

Having carefully reviewed the evidence of record, the Board finds that remand is necessary on the matters of entitlement to an increased disability evaluation for the following:  RLE radiculopathy, LLE radiculopathy, right foot disability, lumbar spine disability, and left wrist disability.

With regard to the radiculopathy claims, the Board finds that competent evidence of worsening since the last VA examination has been presented.  The Veteran testified in April 2017 that his legs were numb, he had "pinching electrical surges down" down the legs from his spine, and that he could not feel his feet.  See Hearing Transcript at 16, 20 (April 2017).  He also reported during VA treatment that he could not feel his feet.  See CAPRI (June 2017).  Because this evidence suggests a material worsening of the Veteran's bilateral radiculopathy symptoms since his last VA examination in September 2013, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the right foot, low back, and left wrist, remand is necessary in view of a recent decision of the Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the reports of VA examinations do not reflect the necessary testing or findings.  Therefore, remand is necessary for new VA examinations.


Service Connection

In December 2009, the Veteran initiated a claim for service connection for left hip disability, claimed as avascular necrosis of the left hip, to include as secondary to service connected right foot disability.  The RO denied the claim in an April 2010 rating decision.   In October 2009, the Veteran's attorney (at that time) argued that the Veteran's left hip disability is due an altered gait from service-connected right foot disability and/or lumbar spine disability.  In September 2012, the Veteran's attorney argued that the Veteran's left hip disability is secondary to his right foot and/or right hip disabilities.  He noted that report of VA examination for the feet dated in January 2010 provided a favorable nexus opinion; however, the Board notes that this is not accurate-the examiner recorded the history as given by the Veteran of left hip necrosis secondary to altered gait.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Although STRs reflect no abnormal pathology for the left hip and left hip avascular necrosis is first documented many years after service by MRI study dated in February 2010, a  review of the record indicates that remand for additional evidentiary development is necessary.

First, there are outstanding treatment records not associated with the claims file.  Notably, correspondence dated January 2011 reflects that the Veteran's attorney provided VA with a compact disc that had private treatment records from Ruby Memoria Hospital dated from May 13, 2005 to September 2, 2010; however, these treatment records are not located in the electronic claims file or reference by the AOJ in the adjudication of the appeal.  It also appears that all the VA treatment records for the appeal period have not been associated with the claims file.  In this regard, the record shows that VA provided to the Veteran's attorney copies of VA treatment records dated June 2013 to April 2014, but the electronic claims file does not include a copy of these same records.  As such, the record should be reviewed to ensure that all pertinent VA treatment records have been obtained and associated with the claims file.

Second, a VA medical opinion is necessary to address the merits of the claim.  At this time, a medical opinion addressing the etiology of the Veteran's left hip disability has not been obtained, to include whether it is proximately due to or aggravated by service-connected disability.

SMC:  Loss of Use of Extremity LLE and Aid & Attendance

In December 2009, VA received a claim for SMC due to loss of use of the RLE and LLE.  The Veteran argued that he had essentially no remaining function in either lower extremity because of his service-connected right foot disability, and related right hip problems have caused an altered gait.  He reported that "In all practicality, I am bedridden and have no use of either lower extremity for any practical purpose."  See Correspondence (December 2009).  The RO denied the claims in an April 2010 rating decision.  In an October 2013 rating decision, the RO granted SMC based on loss of use of RLE.  The matter of entitlement based on the LLE remains on appeal.  However, the issue is inextricably intertwined with the outcome of the claim for service connection for left hip disability.  Therefore, consideration of the matter is deferred.

Also, the Board finds that remand of the issue of entitlement to aid and attendance is required as the VA Aid and Attendance examinations of record are inadequate to ascertain under the provisions of 38 C.F.R. § 3.352(a) whether there is "a factual need for aid and attendance" due solely to service connected disability  In this regard, it is noted that the issue of service connection for left hip disability is again intertwined with the matter of entitlement to SMC based on the need for regular aid and attendance of another. 

Accordingly, the case is REMANDED for the following action:

1.  After review of the claims file, the AOJ should obtain all pertinent treatment records and associate these with the claims file, to include (but not limited to) private treatment records from Ruby Memorial Hospital dated from May 13, 2005 to September 2, 2010, and VA treatment records dated June 2013 to April 2014.

2.  The Veteran should be scheduled for VA examinations of the feet, spine, and wrists to ascertain the severity of his service-connected disorders using the most recent Disability Benefits Questionnaires appropriate to those disorders.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the feet, spine, and wrists.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

3.  The Veteran should be scheduled for a VA examination of the lower extremities to ascertain the severity of his service-connected bilateral radiculopathy using the most recent Disability Benefits Questionnaire for Peripheral Nerves.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.

For each lower extremity, the examiner should indicate, based on the symptoms and objective findings, whether the disorder is best characterized as incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy; or complete paralysis (the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost).  38 C.F.R. § 4.124a, Diagnostic Code 8720.

For each lower extremity, the examiner should indicate whether the symptoms are wholly sensory and, if so, based on what history, symptoms, or clinical findings.

4.  A VA medical opinion should be obtained from a physician that addresses the etiology of the Veteran's avascular necrosis of the left hip to include whether it is secondary to service connected disability.  The claims file must be reviewed and the review noted in the report.  The examiner should specifically address the following questions:

(a)  Is avascular necrosis of the left hip proximately due to service connected disability of the right hip, right foot, lumbar spine, and/or lower extremities (radiculopathy)?

(b)  Is avascular necrosis of the left hip aggravated (permanently worsened) by service connected disability of the right hip, right foot, lumbar spine, and/or lower extremities (radiculopathy)?

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(c)  What is the most likely etiology of the Veteran's avascular necrosis of the left hip and is it as likely as not (50 percent or greater probability) attributable to disease or injury incurred in service?

The medical opinion must include a complete rationale for all opinions and conclusions reached.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  A VA aid and attendance examination should be conducted.  The claims file must be reviewed and the review noted in the report.  The examiner should provide an evaluation as to the extent to which the Veteran's service-connected disabilities impact his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as: the Veteran's ability to dress/undress; keep himself ordinarily clean and presentable; ability to feed himself; ability to attend to the wants of nature; and any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment.

With respect to each lower extremity, the examiner should describe the restrictions with particular reference to the extent of limitation of motion, atrophy, and other interference.  The examiner should comment on weight bearing, balance, and propulsion of each lower extremity; describe the Veteran's modes of transportation (i.e., drives a car); and describe the Veteran's modes of locomotion in the home environment and in public or community spaces.

If there are impairments or restrictions on the Veteran's ability to attend to the activities of daily living, the examiner should indicate whether this is due to service-connected disability.

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


